Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7-8, 16-17 & 19 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Horng et al. US2020/0146178 in view of Horng et al. 	US2012/0255713.

	Per claim 1 Horng et al. teaches an electronic device ([0047]-[0048]), comprising: a rear cover (1b), comprising an air inlet (14) and an air outlet (15, [0051], see fig.2); a middle frame (1a, see fig.10-14), assembled with the rear cover to define a containing cavity (S, see fig.4; [0050]), wherein the containing cavity is in communication with the air inlet and the air outlet (see fig.4; [0050]-[0051]); a heat source (21), disposed in the containing cavity (see fig.10-14); a fan (3); and a partition rib (13, see fig.9-10, 12-14), that extends from the middle frame to the rear cover to divide the containing cavity into a first cavity and a second cavity (see fig.10 or 12), wherein the heat source (21) is disposed in the first cavity (see fig.10 or 12, “square component outside the chamber where element 2 is pointing to”), the fan (3) is disposed in the second cavity (see fig.10), and the air inlet and the air outlet both are in communication with the second cavity (fig.10 or 12).  
	Horng et al. does not explicitly teach a heat transfer assembly, disposed on a side of the middle frame facing towards the rear cover, and comprising a first end and a second end, wherein the first end and the heat source are stacked in a thickness direction of the electronic device, and the heat transfer assembly is configured to transfer heat of the heat source to the second end; and a fan, disposed opposite to the second end in the containing cavity, wherein the fan is configured to draw an air flow through the air inlet and discharge the air flow through the air outlet.
	Horng et al. 5713 however discloses a heat transfer assembly (112b), disposed on a side of the middle frame (1a) facing towards the rear cover (1c), and comprising a first end (see fig.3, “portion abutting heat source 111”) and a second end (see fig.3, “portion of 112 abutting or close to 112a”; [0023]), wherein the first end and the heat source are stacked in a thickness direction of the electronic device (see fig.2-3), and the heat transfer assembly (112b) is configured to transfer heat of the heat source to the second end ([0028]); and a fan (2), disposed opposite to the second end in a containing cavity (see fig,2-3), wherein the fan is configured to draw an air flow through the air inlet and discharge the air flow through the air outlet ([0028]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a heat transfer assembly as taught by Horng et al. 5713 in the electronic device of Horng et al., because it helps move heat from a heat source to a heat dissipation device, thus ensuring the proper cooling and operation of the electronic device. 
	Per claim 3 Horng et al. teaches the electronic device according to claim 1, wherein the rear cover (1b) comprises a first side frame (12, see fig.12, “portion where 12 is pointing to opposite portion where 14 is pointing to”), a second side frame (12, see fig.12, “portion where 14 is pointing to”) and a cover plate (11) connected with the first side frame and the second side frame (see fig.12), the partition rib (13) is located between the first side frame and the second side frame (see fig.12), the first side frame is configured to define the first cavity (see fig.12, “portion outside fan”), the second side frame is configured to define the second cavity (see fig.12, “portion where fan and electronic 21 is located”), one of the air inlet and the air outlet is arranged on the second side frame (see fig.12), and the other one is arranged in an area of the cover plate defining the second cavity (see fig.12).  
	Horng et al. does not explicitly teach the first side frame is adjacent to the first end, and the second side frame is adjacent to the second end; 
	Horng et al. 5713 however discloses the first side frame (see fig.3, “portion adjacent to 111”) is adjacent to the first end (see fig.3, “portion abutting heat source 111”), and the second side frame (see fig.3, “portion adjacent to 112a) is adjacent to the second end (see fig.3, “portion of 112 abutting or close to 112a”; [0023]);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first end adjacent the first side frame and the second end adjacent the second side frame as taught by Horng et al. 5713 in the electronic device of Horng et al., because it ensures proper flow of air and dissipation of heat from the heat source to the air outlet, thus ensuring the proper cooling and operation of the electronic device.
	Per claim 5 Horng et al. teaches the electronic device according to claim 1, 
	Horng et al. does not explicitly teach further comprising a heat sink disposed in the containing cavity and connected to the second end of the heat transfer assembly.  
	Horng et al. 5713 however discloses a heat sink (112a) disposed in the containing cavity (11) and connected to the second end (see fig.2-3, “portion of 112b connected to 112a”) of the heat transfer assembly (112b, see fig.2).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a heat sink as taught by Horng et al. 5713 in the electronic device of Horng et al., because it ensures effective thermal dissipation of heat from the heat source, thus ensuring proper cooling and operation of the electronic device of Horng et al. 
	Per claim 7 Horng et al. in view of Horng et al. 5713 teaches the electronic device according to claim 5, wherein the fan (2) and the heat sink (112a) are disposed side by side at the second end (see fig.3, “portion of 112b abutting or close to 112a”) of the heat transfer assembly (see fig.2-3).  
	Per claim 8 Horng et al. in view of Horng et al. 5713 teaches the electronic device according to claim 7, wherein the heat sink (112a) is arranged to be closer to the air outlet than the fan (2, see fig.5).  
	Per claim 16 Horng et al. in view of Horng et al. 5713 teaches the electronic device according to claim 1, wherein the heat transfer assembly (112b) is connected to a surface of the middle frame (1a, see fig.2), the surface of the middle frame facing towards the rear cover (see fig.2).  
	Per claim 17 Horng et al. in view of Horng et al. 5713 teaches the electronic device according to claim 1, wherein each of the air inlet and the air outlet is a mesh hole, or each of the air inlet (14) and the air outlet (15) is an opening passing through an interior and an exterior of the electronic device (see fig.12).  
	teaches 
	Per claim 19 Horng et al. in view of Horng et al. 5713  discloses substantially all the limitations of the electronic device according to claim 1, except for wherein the heat transfer assembly comprises an annular heat pipe, or a plurality of heat pipes arranged side-by-side.  
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to duplicate the heat pipes of Horng et al. in view of Horng et al. 5713, because it enhance the thermal dissipation and cooling of the electronic device of Horng et al. in view of Horng et al. 5713, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04(VI)(B).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Horng et al. US2020/0146178 in view of Horng et al. US2012/0255713 as 	applied to claim 5 above and further in view of Pedoeem et al. 	US2020/0008317.

	Per claim 6 Horng et al. in view of Horng et al. 5713 teaches the electronic device according to claim 5, 		Horng et al. in view of Horng et al. 5713 does not explicitly teach wherein the fan is arranged above the heat sink in the thickness direction of the electronic device.  
	Pedoeem et al. however discloses wherein a fan (402) is arranged above a heat sink (404) in the thickness direction of the electronic device (see fig.4)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to place the fan above the heat sink as taught by Pedoeem et al. in the electronic device of Horng et al. in view of Horng et al. 5713 because it enhances the effective thermal dissipation of heat from the heat source via the heat sink and fan, thus ensuring the proper cooling and operation of the electronic device.

Claim(s) 11-12 & 20 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Horng et al. US2020/0146178 in view of Horng et al. 	US2012/0255713 as applied to claim 1 above and further in view of Boilard 	et al. US9405335.

	Per claim 11 Horng et al. in view of Horng et al. 5713 teaches the electronic device according to claim 1, 
	Horng et al. in view of Horng et al. 5713 does not explicitly teach further comprising a heat conduction pad disposed between the heat source and the heat transfer assembly.  
	Boilard et al. however discloses a heat conduction pad disposed between the heat source and the heat transfer assembly (col.1, line 55-65 & col.5, line 26-49).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a heat conduction pad as taught by Boilard et al. in the electronic device of Horng et al. in view of Horng et al. 5713, because it enhances the thermal coupling and heat transfer between the heat source and the heat transfer assembly to ensure an effective thermal dissipation of heat of the heat source.
	Per claim 12 Horng et al. in view of Horng et al. 5713 teaches the electronic device according to claim 1, 
	Horng et al. in view of Horng et al. 5713 does not explicitly teach wherein the heat transfer assembly comprises 12Attorney Docket No. 163849.00243 at least one of a vapor chamber, a heat pipe, a graphite flake, or graphene.  
	Boilard et al. however discloses wherein the heat transfer assembly (210 & 230a) comprises 12Attorney Docket No. 163849.00243 at least one of a vapor chamber, a heat pipe (210), a graphite flake, or graphene.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a heat pipe as taught by Boilard et al. in the electronic device of Horng et al. in view of Horng et al. 5713, because it enhances ensures an effective transfer of heat from the heat source to the heat dissipation component, thus ensuring the proper cooling and operation of the electronic device of Horng et al. in view of Horng et al. 5713.
	Per claim 20 Horng et al. in view of Horng et al. 5713 and further in view of Boilard et al. however teaches the electronic device according to claim 11. wherein the heat conduction pad comprises heat conduction adhesive or heat conduction grease (col.1, line 55-65 & col.5, line 26-49).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Horng et al. US2020/0146178 in view of Horng et al. US2012/0255713 	as applied to claim 1 above and further in view of Kulkarni et al. 	US2021/0173456.

	Per claim 13 Horng et al. in view of Horng et al. 5713 teaches the electronic device according to claim 1, 
	Horng et al. in view of Horng et al. 5713 does not explicitly teach wherein the heat transfer assembly comprises a vapor chamber, the vapor chamber comprises a closed cavity and cooling liquid arranged in the closed cavity, the cooling liquid comprises at least one of formaldehyde, methyl alcohol, or ethyl alcohol; or the cooling liquid comprises a mixture of at least one of the formaldehyde, the methyl alcohol, or the ethyl alcohol with water.  
	Kulkarni et al. however discloses wherein the heat transfer assembly (220) comprises a vapor chamber ([0033]), the vapor chamber comprises a closed cavity and cooling liquid arranged in the closed cavity ([0033]), the cooling liquid comprises at least one of formaldehyde, methyl alcohol ([0053]), or ethyl alcohol; or the cooling liquid comprises a mixture of at least one of the formaldehyde, the methyl alcohol, or the ethyl alcohol with water.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a vapor chamber with a cooling liquid as disclosed by Kulkarni et al. in the electronic device of Horng et al. in view of Horng et al. 5713, because vapor chamber are good thermal dissipators used to cool multiple heat component, and they occupy a smaller space within the electronic device, thus ensuring that the heat source of Horng et al. in view of Horng et al. 5713 is effectively cooled.
	Per claim 14 Horng et al. in view of Horng et al. 5713 and Kulkarni et al.  teaches the electronic device according to claim 13, 
	Horng et al. in view of Horng et al. 5713 and Kulkarni et al.  does not explicitly teach wherein a boiling point of the cooling liquid at atmosphere pressure is 200C to 900C.  
	Official notice is taken that having a boiling point of a cooling liquid in a vapor chamber at atmosphere pressure 20 degrees Celsius to 90 degrees Celsius is well known in the art.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the boiling point of the cooling liquid in the vapor chamber be 20 to 90 degrees because it ensures effective thermal dissipation of heat from a heat source, thus ensuring the proper cooling and operation of the electronic device. 

Allowable Subject matter

2.	Claims 4, 9, 10, 15 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 4, includes allowable subject matter because of the electronic device according to claim 1, wherein the first end is bent towards the rear cover from an area adjacent to the middle frame, to cover a side of the heat source, wherein the side of the heat source covered is away from the middle frame.  
	Claim 9, includes allowable subject matter because of the electronic device according to claim 5, further comprising: a first cooling fin comprising a first heat absorption face and a first heat diffusion face, wherein the first heat absorption face is in contact with the second end of the heat transfer assembly, and the first heat diffusion face faces towards the heat sink.  
	Claim 10, includes allowable subject matter because of the electronic device according to claim 1, further comprising: a second cooling fin comprising a second heat absorption face and a second heat diffusion face, wherein the second heat absorption face is in contact with the heat source, and the second heat diffusion face is in contact with the heat transfer assembly.  
	Claim 15, includes allowable subject matter because of the electronic device according to claim 13, wherein the vapor chamber comprises a flexible vapor chamber, and wherein the flexible vapor chamber is bent towards one side of the heat source to cover an outside of the heat source.  
	Claim 18 depends on claim 10 therefore allowable for the same reason. 

3.	Applicant's arguments filed 10/17/22 have been fully considered but they are not persuasive. 
	Applicant asserts on page 7 of the remarks: “As shown in Fig.10 of Horng (reproduced below), the heat source 21 and the fan 3 are arranged in the same cavity. The heat source is the portion denoted by reference numeral “21”, but not the portion where 2 is pointing. In fact, the reference numeral 2 is used to denote generally an electrical unit, and the portion where 2 is pointing is a portion of the electrical unit other than the heat source 21. 
	Examiner disagrees and asserts that Horng US2020/0146178 shows in figures 2-4, 7, 9 & 10 two self-supporting identical looking components with only one having an element number 21.  It would be obvious to one of ordinary skill in the art to infer that the non-highlighted square in the figures is a component of the electronic unit 2 such as a GPU or any other integrated component, while the highlighted square component is a CPU etc. 
	Furthermore paragraph [0058], line 10-13, discloses “Based on this,…preventing the heat from affecting other components of the electronic unit 2”, asserting that there are other components on the electronic unit. 
	Lastly Applicant has not provided evidence for what the identical component shown in the figures could represent. If it is not another integrated chip such as a GPU/CPU on the same PCB as the heat source 21, then what could it be?
	
Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835